
	
		II
		112th CONGRESS
		1st Session
		S. 229
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2011
			Mr. Begich (for himself,
			 Ms. Murkowski, Mrs. Murray, and Mr.
			 Wyden) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  require labeling of genetically engineered fish.
	
	
		1.Amendment to the Federal
			 Food, Drug, and Cosmetic Act regarding genetically engineered
			 salmonSection 403 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at
			 the end the following:
			
				(z)If it contains genetically engineered fish
				unless the food bears a label stating that
				fact.
				.
		
